Title: To George Washington from James McHenry, 26 June 1798
From: McHenry, James
To: Washington, George


(Confidential) 
Dear Sir.Philad[elphia] 26 June 1798  
I have received your letter of the 2 2d by to-days mail.
If you could know how much I have had to do, and how much I have been compelled to neglect to do, since I received your letter inclosing one to Parker, and the other of the 6th of May, you would most heartily and readily pity and forgive me, had I utterly overlooked the several matters to which they related. You know how it was before you left the government, and must have perceived that my business has been ever since upon the increase.
  With respect to Parker, I would have delivered him your letter, had I not learned, that he had connected himself with a democrat printer, one Follwel, who conducts the work he had undertaken, I thought it best therefore, not to give a (person) the countenance of your name whose politics, according to my information in titled him to none. If you think this objection not very valid, it is by no means too late to give the letter, taking upon myself the detention.
You perhaps can guess at the difficulties I have had to encounter to do any thing for Shanondoah, when you recollect that nothing was done in your own time, altho’ the land was purchased and a law existed under which an arsenal might have been established. I have nearly accomplished the object, and hope in less than a fortnight to send a person to make the preparations and other arrangements for commencing immediately a manufactory of small arms. Thus you see, or will soon see, that altho’ I have not written to you, I have not been idle.
Gerry has been playing the double politician, and besides a very foolish and hurtful game. He held conversations and correspondences with Talyrand, which he concealed for some time from his colleagues, or till they could be no longer concealed, and in other respects has conducted himself in the most exceptionable manner. Lest he should have misconceived the dispatch of the 28th of March, he has been addressed to day, in a manner which he will find it difficult to misconstrue, and which, while it will mortify his

pride, will prevent him from doing further mischief, or longer sporting with the honour dignity & interests of his country.
I think it probable that letters of Marque & reprisal will be shortly declared. You see how the storm thickens and that our vessel will soon require its antient pilot. Will you, may we flatter ourselves, that in a crisis so awful and important you will accept the command of all our armies? I hope you will, because you alone, can unite all hearts & all hands, if it is possible that they can be united. With sincere respects to Mrs Washington and unalterable affection for your self I am Dr Sir Your ob. st

James McHenry

